Case 1:21-cv-00396-RJL Document 20-1 Filed 08/14/21 Page 1 of 23




                    Exhibit 1


to Expert Opinion of Sudipto Sarkar SA
              dated August 13, 2021
             Case  1:21-cv-00396-RJL
              SCC Online Web Edition, Copyright © Document
                                                  2021     20-1 Filed 08/14/21 Page 2 of 23
~({;re_®      Page 1       Friday, August 13, 2021
              Printed For: Mr. Wayne Page
              SCC Online Web Edition: http://www.scconline.com
\ONLINE"      TruePrint™ source: ILR (Lahore)
True Prinf
              -----------------------------------------------------------------------------------------------------------------------------------------------------------
   -




              1::.. vr]                              LAHORE SERIES.                                                         415

                                           APPELLATE CRIMINAL.

               Before Mr. ]1.J..Stice Broadway and Mr. Justice Addison..
                                  PARTAP SINGH-
                                              . Appellant
                                                     ·iiersus                                                                                    192&
                                       THE        CROWN-Respondent .                                                                          May 7 •.
                                     Criminal Appeal No. 22 of 1925.
                  Criminal Procedure Code, Act V o/ 1898 (amended), sec•
             tions 164 (2), (3) and 533-Confe.~~ion-duties of Magistrate
             recnrdirig ~·t-whetTie·r defect c11.m.ble-qu.eshon of form
             or sufJstance-Indian Evidence A.ct, 1 of 1872, sections 24.
             80-lmproper induc'e7nent-proof of-Presumption that con-
             fession was d1dy made-whether 0,ppl1'.cable.
                   The fact. that a con£eRsion once made has been retracted
             is imuui.terial as regards t.he leg-~1ity of the admission of the
             confession as evidence either against the p~rson ·who made
             it (of whose conviction it may form the l: ·sis even without
             corroborative               evidence)
                                       or as against ol her persons tried
             jointly with him for the. same offence. But the weight to.
             be attached to a retracted confession depends upon the cir-
             cumstances of each . particular case.
                  Emperor -v. Kehri (1), Ataya v. Crown (2), Jawan v.
             Crown (3), and Kara;m Sin,gh v. Crown (4), referred to.
                  1Ioreover the mere £act of such retractation alone will
             not raise an inference that the confession was obtained by
             improper " inducement, threat or promise," which conclu-
             sion can only be drawn from the evidence adduced by the
             prosecution or the accused, or from the surrounding circum-
             stances which the Court is a.hrn.ys bound to take into con-
             sideration; and the decision tliat a confession is inadmissible
             under sectio11 24 of the Indian Evidence Act cannot be
             arrived at merely on surmise or• conjecture.
                 Thus, ·where confessions, subsequently retracted, l1ad
             been made by four appella.nts, and it was suggested that each
             had been induced to confess by being given the impression
             that a. pardon would be tendered, and that thus there had
             been a race to obtain the same- -
                (1) (1907) I. L. R. 29 All. 434.                              (3l 30 P. R . (Cr.) 1914.
                (2) 5 P. R. ~Cr.) 1911.                                        <4) 26 P. R. (Cr.) 1916.
~ceca®       Case  1:21-cv-00396-RJL
              SCC Online
               Page 2
                         Web Edition, Copyright © Document
                                                  2021
                               Friday, August 13, 2021
[ONLINEf Printed For: Mr. Wayne Page
                                                           20-1 Filed 08/14/21 Page 3 of 23

               SCC Online Web Edition: http://www.scconline.com
True Print™    TruePrint™ source: ILR (Lahore)
               -----------------------------------------------------------------------------------------------------------------------------------------------------------
-




                                                      l16                                INDIAN LAW REPORTS.                                                   [voL. •
                                 1925                       'Held, that the CQniessions were not rendered ina'dmiW
                                 --                   sible by the subsequent retractation nor by the allegations                                                            a
                       f?ARTAP SJ.'.\'GI!
                                                      to t h e m           . t h e a bsence o£ evi"dence to support thell'II
                                                               . d ucement rn                                          .....a
                                   v.
                       'THE        CROWN.               Emperor v. Panchlcowri Dutt (1), Emperor v. DeU'a1f
                                                     Kahar (2), and Ragho Laya v. Emperor (3), referred to.
                                                             The pl'Qvisions of section 164 (3) of the Criminal Pro-
                                                    cedure Code (as amended) render it incumbent upon the
                                                    Mao-istrate
                                                       i:::-
                                                                   who' is called upon to record a confession, to ex-
                                                   plain to the, person who is to make it (a) that he is not
                                                   bound to make a confession at all; and (b) that if he does
                                                   so, it may be used as evidence against him; and, further,
                                                   (c) the Magistrate should record the confe~;-;ion only if upon
                                                   examination of the person making it he has reason to believe
                                                   that it will be made voluntarily.
                                                      Thus, where in the Magistrate's memoranda at the foot
                                                  of the confession the explanation as above stated was not
                                                  complete---
                                                      Held, that the presumption under section 80 of the
                                                  Indian Evidence Act that the confession wa.s "duly taken"
                                                  did not arise.
                                                      The question whether the above-mentioned defect is cur-
                                                 able under section 533 of the Code of C1·iminal Procedure de-
                                                 pends upon whether the req\.iired explanation, though not
                                                 recorded, had as a matter of fact been made.
                                                     Thus, where, though each of the accused was told that
                                                ans confession he might make might be used against him,
                                                but nQne of the accused had it explained to him, or was made
                                                to understa nd, that he was not bound to make a confession
                                                at all-
                                                    H eld, that in none of the cases rnuld section 533 be
                                               appealed to, and the statement by one of th.e Magistrate3
                                              that he took uall the precautions prescribed by the Crimi-
                                              D.al Procedure Code ", being too vague for the pm·poses of ~ec-
                                              hon 164 (3), all the confessions were rendered i n':°i.dmissible.
                                                   Sh ere Singh v. The Em p ress (4), an d Buta v. 'lh e Hm-
                                              press (5), distinguished.

                                                  ll) (1924) I. L. R. 52 Cal. 67, 82, 83.                   (:3) (191 7) 40 I. C. 721.
                                                  (.2) (1922) 72 I. C. 961.                                 (4) 21 P . It. (Cr.) J881.
                                                                                              (5) 52 P. R. (Cr. ) 1887.
~cccc®
IONLINEGF
              Case  1:21-cv-00396-RJL
               SCC Online
               Page 3
                          Web Edition, Copyright © Document
                            Friday, August 13, 2021
               Printed For: Mr. Wayne Page
                                                   2021     20-1 Filed 08/14/21 Page 4 of 23

               SCC Online Web Edition: http://www.scconline.com
True Print™    TruePrint™ source: ILR (Lahore)
               -----------------------------------------------------------------------------------------------------------------------------------------------------------
 -




                 ~L.        vr]                              LAHORE SERIES.                                                        417
                    Farid v. Crou-n (1), Khe11w.n v. Crown (2), Criminal                                                                               1925
               a_ppeal No. 958 of 1924 and Criminal Appeal No. 681 of
                                                                                                                                             PARTAP SI:NG[!t
               J924 (unpublished) nferred to, also Sarkar on· Evidence, 2nd                                                                              v.
               fEdition, page 196.                                                                                                            TUE CROWN.
                    Appeal from the order of Lt.-Col. B. 0. Roe,
               Sessions Judge, Jullundur, dated the 26th November.
               1924, convicting the appellant.
                    KEsAR SINGH, for Appellant ..
                         RAM LAL,                    for the Government Advocate, for
               Respondent.
                              The judgment of the Court was delivered by-
                               J.-At about 9 A.M. on the 9th No-
                         BROADWAY
              vember 1922, one ,vazira, clia·u kidar of Mauza Birk
              arriv~d at the Police Station at Phillaur in the Jul-
             lundur District, which is some 12 miles from 1Jfa1tza
             Birk, and there stated that he had been sent to report
             the death of one Gulzari, spn of Bhola Singh, lambar-
             dar, who had been shot during the preceding night
             while sleeping in the verandah of his baithak. No
            one was named as being suspected of the murder, but
            it was stated that the deceased's father, Bhola Singh,
            with his grandsons, Da.lipa and Shibba, aged 14 and
            11 years, respectively, had been sleeping in the same
            \rerandah and might know further particulars. The
           police proceeded to the spot and made an investiga-
           tion ,which elicited the fact that there were two fac-
           tions in the viJJage, one headed by Bhola Singh and
          the other by ,varyam Singh, also a lambardar. No.
          thing fl:1rther was discovered and the crime remained
          untraced. Bhola Singh offered a reward of Rs. 4,000,
          for the discovery of his son's assassins and asked that
          the C. I. D,. might take up the enquiry.
                 Early · in 1924, Lala Buta Ram, Inspector of
          Police, C. I~ D., was investigating what is described
               (1) (1921) I. L. R. 2 Lah. 325.                               (2) ;!1924) I. L. R. 6 Lah. 58.
~cccc®
!ONLINEf
             Case  1:21-cv-00396-RJL
              SCC Online
              Page 4
                         Web Edition, Copyright © Document
                           Friday, August 13, 2021
              Printed For: Mr. Wayne Page
                                                  2021     20-1 Filed 08/14/21 Page 5 of 23

              SCC Online Web Edition: http://www.scconline.com
              TruePrint™ source: ILR (Lahore)
True Prinf
              -----------------------------------------------------------------------------------------------------------------------------------------------------------
  -




                                                                                    INDIAN LAW REPORTS.                                                  [VOL .. j
                                                ~18
                            1925                  as the Supplementary Babbar Akali Case under t~
                   'O       --S                   supervision of Khan Bahadur Sheikh Abdul Azil
                   .1   ARTAP         DTGll                                                             ,
                               ·r.                Superintendent of Police, C. I. D., and had beel
                    TnE        CROWN.             directed by that officer to enquire about the murde1
                                                  of Gulzari as well from the various bad characte~
                                                  that were being dea.lt with. As a result he ,vas told'
                                                  by an informer (whose name has been withheld) that
                                                  Gulzari had been murdered bv   ., an hired assassin with
                                                  the assistance of a man from the Lahore District.
                                                  This information was conveved to Khan Bahadur                       ,J


                                                  Sheikh Abdul Aziz ·who, after consulting the Superin-
                                                  tendent of Police, J ullundur, re-opened the enquiry
                                                  into the crime. This was in March 1924, and in that
                                                  month as a result of the information referred to,above
                                                  "\-Varyam Singh and Basanta. were arrested, while
                                                  Partap Singh, who was in jail for another offence,
                                                  was examined, and on the 7th April, 1924, a. revolver
                                                  and cartridges were recovered at his indication.
                                                       In the course of the investigation that followed
                                                  Partap Singh, Bishan Singh, Vil aryam Singh, Sunda.r
                                                  Singh, Diwa.n Singh, J awala Singh, Basanta and
                                                  Saraj '.Din were arrested. The three last named were
                                                  made approvers, and the other five sent up for trial,
                                                  Partap Singh and Bishan Singh charged with the
                                                  actual commission of the murder under section 302,
                                                  Indian. Penal Code, a.nd the other three with abetment
                                                  unt~er section 302/109, Indian Penal Code.
                                                       The trial resulted in the acquittal of Diwan Singh
                                                  and the conviction of the others. Sundar Singh ,was
                                                  sentenced to transportation for life, while sentence
                                                  of death was passed on Waryam Singh, Bishan Singh
                                                  and· Partap Singh. Against their convictions and
                                                  sentences they have preferred separate appeals, and the
                                                  case is also before us under section 374, Criminal Pro-
                                                  cedure Code, qua the three who have been sentenced
                                                  to death.
               Case  1:21-cv-00396-RJL
                SCC Online Web Edition, Copyright © Document
                                                    2021     20-1 Filed 08/14/21 Page 6 of 23
fgj([;(D_®      Page 5       Friday, August 13, 2021
                Printed For: Mr. Wayne Page
                SCC Online Web Edition: http://www.scconline.com
!ONLINE"
                TruePrint™ source: ILR (Lahore)
True Print'"
                -----------------------------------------------------------------------------------------------------------------------------------------------------------
   -




                                                          LAHORE SERIES.                                                         '.419
                     It may be taken as established that there was                                                                                   1925
               Ill-feeling-
                          '--'
                               between Bhola Singh and arvam
                                                         J
                                                             Singh                                   ,v                                    l>ARTA.P S1NGH
               lwho were supported by their respective friends and                                                                                     v.
                relatives.                                                                                                                  THE        CROWN.

                    The story for the prosecution is that in July 1922,
               the house of W aryam Singh was burgled. W aryam
               Singh reported against the deceased Gulzari, and the
                house o:£1 Bh?la Singh was searched ·but without re-
               sult. "\Varyam Singh wanted Bhola Singh to take an
               -Oath as to his innocence! but this Bhola Singh refused
               .to do whereupon "'\Varyam Singh determined to take
               revenge.
                      After a consultation between Jawala Singh,
                .Sundar Singh, W aryam Singh and Diwan Singh, the
               .approver Basanta was approached who introduced
                 Parta.p Singh as a ma.n who could be hired to kill
                 Bhola Singh, and the terms settled were that Partap
                .Singh rwas to be paid Rs. 300 down and a further
                 sum of Rs. 300 after the murder had been committed .
               .Diwan Singh and W aryaµi Singh were to make the
                 first payment, and J a"\-vala Singh and Sundar Singh
                 undertook responsibility for the final payment. Par-
                tap Singh produced a revolver and asked for money
                 with which to buy cartridges for it. W aryam Singh
                ·gave him Rs. 35 for that purpose, out of which Par-
                tap Singh gave Basanta Rs. 5, "\\7 aryam Singh also
                 giving him another Rs,. 5 or Rs. 10. It was arrang-
                -ed that Partap Singh would return in four days' time
                 which he did, having in the interval procured the ne-
                -cessary cartridges from P. W. 8 Seraj-ud-Din who
                 had obtained them from Muhammad Ni,waz, Naib
                ,Sheriff of Lahore. ·Partap Singh had brougli£ Bishan
                 .Singh to assist him and they and Jawala Singh joined
                 Waryam Singh at his haveli. It was ascertained that·
                 Bhola Singh was sleeping with other inembers of his
              Case  1:21-cv-00396-RJL
               SCC Online Web Edition, Copyright © Document
                                                   2021     20-1 Filed 08/14/21 Page 7 of 23
~CC(C®         Page 6       Friday, August 13, 2021
               Printed For: Mr. Wayne Page
/ONLINE;"      SCC Online Web Edition: http://www.scconline.com
True Print™    TruePrint™ source: ILR (Lahore)
               -----------------------------------------------------------------------------------------------------------------------------------------------------------
  -




                                                  ~o                                 INDIAN LAW REPORTS.                                                   [VOL.         i
                              1920·                family in the verandah of his haveli. Partap Sing1
                    PARTA.P SrnGa                  was told that he could identify Bhola Singh as hl
                                v.                 snored loudly. Partap Singh and Bishan Singh thet
                     THE        CROWN.                                                                 J
                                                   jumped over the wall of Bhola Singh's courtyard bu11
                                                   soon returned saying that there were two men snori~
                                                   loudlv. Thev were told that they could kill either·'
                                                              "'     -          ,J                                               ..

                                                   of the two, and that the agreed-on payment would
                                                   be made whoever they killed. They went back accom-
                                                   panied by J awala Singh, entered the courtyard and
                                                   Partap Singh fired two shots at the head of one of
                                                   the sleepers who turned out to be Gulzari and then
                                                   escaped.
                                                        This in brief is the statement of J awala Singh,
                                                   approver, and the conviction of the four appellants-
                                                   has been based on this evidence corroborated in the·
                                                   case of each of the appellant by confessions made by
                                                   them and subsequently retracted.
                                                       It has been urged by the learned counsel who have·
                                                   appeared for the appellants : -
                                                         (1) that a .retracted confession can.not afford:
                                                              corroboration 9£ an approver's testimony
                                                              either against the deponent or against his
                                                              co-accused ;
                                                                   (2) that the confessional statements differed:
                                                                            inter se and from the approver's testi-
                                                                            mony;-
                                                                   (3) that the confessions were inadmissible un--
                                                                        der section 24 of the Evidence Act; and
                                                                   (4) that as the provisions of sections 164 andj
                                                                        364 Criminal Procedure Code, had not
                                                                        been' complied with, the confessions were-
                                                                        inadmissible, and that the defect in them
                                                                        could not be, and had not been, cured
                                                                        under section 533, Criminal Procedure,
~cccc®
!ONLINEf
             Case  1:21-cv-00396-RJL
              SCC Online
              Page 7
                         Web Edition, Copyright © Document
                           Friday, August 13, 2021
              Printed For: Mr. Wayne Page
                                                  2021     20-1 Filed 08/14/21 Page 8 of 23

              SCC Online Web Edition: http://www.scconline.com
              TruePrint™ source: ILR (Lahore)
True Prinf
              -----------------------------------------------------------------------------------------------------------------------------------------------------------
  -




             ll'OL. VI]                                  LAHORE SERIES.                                                         ~l
                           Code, by the production of the Magistrates          1925
                           ,who had recorded them.
                                                                         p AB.TAP SINGH
                    Dr._ Nand Lal, who appeared for Sundar Singh,               '1J.
                                                                         THE CROWN.
              -also urged that so far as the appellant was concerned,
             -if he joined any conspiracy to murder, it was to murder
               Bhola Singh, and that as at the last moment and in
               his absence the agreement was varied by the assassins
              '.being told they could kill either Bhola Singh or his
             ~son, the charge against him fell to the ground. , It
               is not necessary to discuss this last contention as there
             ,can be no doubt that if he joined in the conspiracy
             .-as alleged he is clearly guilty. The first contention
             .also need not detain us. It was held in Emperor v.
               Kehri (n, that a retracted confession may be used
             .-as evidence, not only against the person making it,
             tbut as against persons tried jointly with the confes-
               sing accused for the same . offence. It was further
             ·held that as against the person making it a retracted
             ,confession may form the basis of a conviction, even
              without any corroborative evidence. This prono~ce-
             ·ment was endorsed by the Chief Court of the Punjab
               in A,taya v. Crown (2) and again in J awan, etc. v.: ·
             ,Crown (3) while it is clear that a retracted confes-
             ·sion was held admissible      Karam Singh v. Crown (4)  in
             ,cited by Dr. N and Lal. It is clear therefore that f;orn
             ·the point of view of legality alone the fact that a
             ,confession has been retracted is immateriaL The
             -weight to be given to such confessions both as against
              the person making it and the persons being tried
             jointly with! him is another question and must depend
              on the circumstances of each case.
                  The learned counsel Have taken us through the
              confessions in great detail with the result that there
                        0) (1907) 29 All. 434.                               (3) 30 P. R. (Cr.)° 1914.
                        (2) 5 P. R. (Cr.) 1911.                              (4) 26 P. R. (Cr.) 1916.
                                                                                                                                '.E
~cccc®
IONLINEGF
              Case  1:21-cv-00396-RJL
               SCC Online
               Page 8
                          Web Edition, Copyright © Document
                            Friday, August 13, 2021
               Printed For: Mr. Wayne Page
                                                   2021     20-1 Filed 08/14/21 Page 9 of 23

               SCC Online Web Edition: http://www.scconline.com
True Print™    TruePrint™ source: ILR (Lahore)
               -----------------------------------------------------------------------------------------------------------------------------------------------------------
 -




                                                  422                                INDIAN. LAW REPORTS.1                                                 [VOL.        Vj
                             1925       appears to be no reason to reject them on the groundj
                      .... - -3ING II that thev do not agree in everv detail either in'ter se ot,
                   PAn.TAP                                         V                      ....,                     ••


                            -v.        with the evidence of the approYers. Indeed tp.e lengthy
                   .THE CRmYx. story told by each of the appellants indicates that there ·

                                       11.vas no '' tutoring '' on the part of the police in the·
                                       case of any of the appellants, and the variations in
                                      detail afford strong evidence that each appellant gave
                                      his mvn account of what occurred. There is thus no,
                                      real substance in the second contention referred to
                                      above.
                                             The next contention was that the confessions were·
                                      inadmissible under the provisions of section 24, In-
                                     dian Evide,iice Act, inasmuch as the surrounding cir-
                                     cumstances lead to the irresistible conclusion that they
                                     were, one and all, made under inducement. The·
                                     latest pronouncement in regard to the provisions of"
                                     section 24, Indian Evidence Act, is to be found in,
                                     Emperor v. Panchkowri Dutt (1).
                                             Now, there can be no doubt that a confession
                                     matj.e as a result of '' any inducement, threat or pro-
                                     mise, proceeding from a person in authority '' is in-
                                    admissible in evidence. In deciding whether a re-·
                                    tracted confession is to be admitted in evidence, it is-
                                    doubtless necessary to examin~. not only the state-
                                    ment niade by the prisoner a.s to how he came to make·
                                    the confession but all the circumstances of tlie case.
                                    The duty of a Court in this respect is aptly stated
                                    in the following passage appearing at pages 82 and 83'
                                   of the authority last cited : -
                                           " In scrutinising a case from the point of vieiw
                                   of section 24 of the Evidence Act, tlie Court will have
                                   to perform a three-fold £unction. It will have, a~
                                   a Court, to determine the sufficiency of the induce·-
                                  ment, threat, or promise as affording certain grounds:·
                                                                         (1) (1924) I. L. R. 52 Pal. 67, 82, 83.
             Case 1:21-cv-00396-RJL
              SCC Online Web Edition, Copyright ©Document
                                                 2021     20-1 Filed 08/14/21 Page 10 of 23
~<t;~®         Page 9       Friday, August 13, 2021
               Printed For: Mr. Wayne Page
               SCC Online Web Edition: http://www.scconline.com
JONLINEf
               TruePrint™ source: ILR (Lahore)
True Prinf
               -----------------------------------------------------------------------------------------------------------------------------------------------------------
  -




             l'OL. VIj                                    LAHORE SERIES.                                                         ·423

              Jt will have again to clothe itself with the mentality                                                                                 1925
              bf the accused to see whether the grounds would ap-                                                                          PARTAP SINGIJ
              pear to the accused reasonable for a supposition that                                                                                    'ti.
                                                                                                                                            TnE        CROWN.
              is mentioned in the section; lastly, it will have to
              judge, as a Court, if the confession appears to have
              been caused in consequence of the inducement, threat
              or promise . . . . . . . . . . . . . . . . . . It is indeed very difficult
              to lay
                   . down a hard and fast rule as to the sufficiencv.
              of the circumstances which would make the confession
              irrelevant under the provisions of this. section."
                   The difficulty referred to is a real one and has
              been recognised again and again by the various High
              Courts. It rwas so recognised in Emperor v. Dewan
              Kaliar (I), a case cited by Dr. Nand Lal in which
              Ragho Laya v. Emperor (2) (also cited by Dr. Nand
              Lal) was considered and held to go too far. Emperor
              v. De-u.:an Kalvar (1) seems to strengthen the position
              taken up by Mr. Ram Lal for the Crown for there it
              was held tha.t " It is not possible for a Court to say
              that the making of a confession appears to it to have
              been caused by any inducement, threat, or promise
              except upon evidence before it. The inference may
              be suggested by the confession itself, or by the evi-
              dence of the prosecution or by the evidence adduced
              by the accused person, or by the surrounding circum-
              stances which the Court is alwavs bound to take into·
              consideration; but'the co:Uclusion" cannot be reached on
              surmise or conjecture." It was further pointed out
              that there was no rule of larw which compels a Court
              to raise an inference of improper inducement from
              the mere fact that a confession is retracted. It is-
              evident that the Court has to come to a finding on
              this question after a full consideration of the evidence
              and the particular circumstances of each case.
                           (I) (1922) 72 I . C. 961.                              (2) (1917) 40 I. C. 721.

                                                                                                                             E2
~cccc®
!ONLINEf
             Case 1:21-cv-00396-RJL
              SCC Online
               Page 10
                         Web Edition, Copyright ©Document

               Printed For: Mr. Wayne Page
                                                 2021
                             Friday, August 13, 2021
                                                          20-1 Filed 08/14/21 Page 11 of 23

               SCC Online Web Edition: http://www.scconline.com
               TruePrint™ source: ILR (Lahore)
True Prinf
               -----------------------------------------------------------------------------------------------------------------------------------------------------------
  -




                                               l24                                INDIAN LAW REPORTS.                                                   [voL. vi

                           1925                       Now, in the present case there are four confes1
                 PAR~INGit                      sions and it will be necessary to examinei separately
                             v.                 the circumstances in which each was made. Before
                  TEE CRO"' N.
                                                doing this, however, it will be as well to clear the
                                                ground by pointing out that the suggestion made by
                                                the counsel for the appellants is that the " induce-
                                                ment '' which led to these confessions being made was
                                                that tire appellants were given the impression that
                                                pardons would be tendered, and that thus there was
                                                a race to obtain one. In this connection it is neces-
                                                sary to ascertain the chronological order of the said
                                                confessions: and it will be as well to include here the
                                                first statements made by the approvers Jawala Singh
                                                and Basanta.
                                                                                                   ..
                                                      The record shows that the confession of W arvam
                                                Singh was recorded on the '4 th April~ 1924; of Basanta
                                                on the 5th April, 1924, of Jawala Singh on the 9th
                                                April. 1924; of Partap Singh on the 15th April, 1924,
                                                of Bishan Singh on the 18th April, 1924, and of
                                                Slilldar Singh on the 12th May, 1924. "Wbile none
                                                o'f the appellants have named any person whose ,words
                                                or conduct led to the belief that a confession might
                                                lead to a pardon, P._. Vt. 41, Khan Wajid Ali Khan,
                                                Inspector of Police has definitely denied that there
                                                was any talk of giving anybody a pardon in tE.e initial
                                                stages of this investigation.
                                                    W aryam Singh had been arrested about the mid-
                                                dle of March. His confession was recorded on tlie
                                                4th April, 1924. When examined by the Committing
                                                Magistrate on the 23rd August, 1924, he aenied hav-
                                                ing made any statement,, At the trial, on the 22nd
                                                November, 1924, he stated " The first statement was
                                                made by me because I was ill-treated by the police,"·
                                                and then proceeded to detail the tortures to which he
                                                had been subjected and produced some hair that be
~cccc®
!ONLINEf
             Case 1:21-cv-00396-RJL
              SCC Online
               Page 11
                         Web Edition, Copyright ©Document

               Printed For: Mr. Wayne Page
                                                 2021
                             Friday, August 13, 2021
                                                          20-1 Filed 08/14/21 Page 12 of 23

               SCC Online Web Edition: http://www.scconline.com
               TruePrint™ source: ILR (Lahore)
True Prinf
               -----------------------------------------------------------------------------------------------------------------------------------------------------------
  -




                ~OL. VI]                                    LAHORE SERIES.

                stated had been pulled out. The learned Sessions         1925
                Judge has dealt very fully with these allegations, PARBP .SrnG:iI
                and has satisfactorily shown that they were without       v.
                foundation. In the case of this appellant, therefore, TnE CRow~.
                the suggestion made by the learned counsel that his
                confession had been induced by some sort of hope of
                pardon held out to him is wholly negatived by the ap-
                pellant himself. There is thus no reason to think
                in his case that the confession was made under                                                                    any .
                inducement" threat or promise.
                     Pa.rtap Singh's confession was recorded on the
               15th April, 1924. It is an exceedingly long and de-
                tailed one a.nd contains more or less a history of his
               life. He was examined on the 23rd August, 1924,
               by the Committing Magistrate when he stoutly de-
               nied having made any confession and accused the
               Magistrate of having copied out a -s tatement prepar~
               ed by the C. I. D. officials to which he affixed his
               thumb impression under threats from the C. I. D.
               Police. At the trial, on the 22nd November, 1924,
               he stated that he had been beaten and later promised
               a pardon by the police. There is not a tittle of evi-
               dence to support either allegation and this belated
               attempt to attribute his confession to a promise of
               pardon on the part of some unnamed person is ob-
               viously due to a desire to furnish counsel with some
               basis for an objection under section 24 of the Evidence
               Act.
                   Bishan Singh confessed on the 18th April, 1924.
               On the 23rd August, 1924, before the Committing
               Magistrate he denied having made any confession and
               accused the Jfa.gistrate of having made him affix
               his thumb to a statement that had not been made.
               At the trial he stated that he had made the state-
               ment "at the instance of the police " iwho had ill-
~cccc®
!ONLINEf
             Case 1:21-cv-00396-RJL
              SCC Online
               Page 12
                         Web Edition, Copyright ©Document

               Printed For: Mr. Wayne Page
                                                 2021
                             Friday, August 13, 2021
                                                          20-1 Filed 08/14/21 Page 13 of 23

               SCC Online Web Edition: http://www.scconline.com
               TruePrint™ source: ILR (Lahore)
True Prinf
               -----------------------------------------------------------------------------------------------------------------------------------------------------------
  -




                                                                                 Th"TDIAN LAW REPORTS.                                              LvoL. vi
                          1925 treated him very much and concluded by                                                                             saying ":I
                 FARTAP s1 ~GH was promised a pardon."        Here again this belatedl
                      v.       assertion is obviously made for the purpose of ena-
                  TnE CRow~.
                               bling his counsel to appeal to section 24: of the Eri-
                               dence Act.
                                     Finally, there is the confession of Sundar Singh
                               recorded on the 12th and 13th May 1924. The ad-
                               journment from the 12th to the 13th was due to the
                               fact that soon after commencing his statement be
                               told the ifagistrate that he " had caught fever.''
                               The evidence of P. Vl. 41, Kh. "\Yajid Ali Khan
                               shows that Sundar Singh surrendered to the police
                               of his own accord on the 12th :May 1924 and was put
                               before the Magistrate on the same day. Before _the
                               Committing ~1:agistrate l1e stated that he had made
                               a sta.tement~a shorter one-under police compulsion
                                and at the trial Ee admitted having made the state-
                               ment because he had been beaten by the police. Hav-
                                ing regard to the fact that he had only surrendered
                                to t.he police on the 12th May 1924. his allegation oi
                               ha.ving been beaten is clea.rly absurd. and he does not
                               even pretend to hnYe had any sort of inducement heJd
                               out to him.
                                     After a careful consideration of the allegations
                                made by the several appellants and of the circum-
                                stance8 of the case, it is impossible to hold that it has
                               been made to appear that the confessions were made
                                as ~ result of any inducement, threat or promise and
                               they are therefore admissible so far as section 24 of
                               the Evidence Act is concerned.
                                                     The next contention was that inasmuch as the
                                                provisions of sections 164 and 364. Criminal Proce-
                                                dure Code, had not been observed by the :Magistrate
                                                who recorded the confessions they were inadmissible
                                                in evidenre and that the defects neither coul<l he nor
~cccc®
!ONLINEf
             Case 1:21-cv-00396-RJL
              SCC Online
               Page 13
                         Web Edition, Copyright ©Document

               Printed For: Mr. Wayne Page
                                                 2021
                             Friday, August 13, 2021
                                                          20-1 Filed 08/14/21 Page 14 of 23

               SCC Online Web Edition: http://www.scconline.com
True Prinf     TruePrint™ source: ILR (Lahore)
               -----------------------------------------------------------------------------------------------------------------------------------------------------------
 -




               l70L.        vr]                              LABORE SERIES.                                                         ~27

               l'had been cured under section 533, Criminal Procedure                                                                                   !925
               fcode.              It'will be convenient here to refer to the re-                                                            1i.1.RTAP          S1Noe
                  levant provisions of the sections relied on : -Sec-                                                                                     -v.
                                                                                                                                                THE CROWN.
                 ·tion 164 (2) requires that 11 confessions shall be re-
                 .corded and signed in the _manner provided in sec-
                 tion .364 ......... ·'' Section 364 provides t1iat iwhen an
                .accused person is examined by a Magistrate " the whole
                 .of such examination including every question put to
                  him and every answer given by him, shall be recorded
                  in full ......... ,,. Section 164 (3) deals specifically
                  with confessions and is as follows :-" A Magistrate
                · shall bP-fnr~ rP:r.nroing :my snr.h cnnfp~~ion explain
                  to the person making it that he is not bound to make
                  .a confession, and if he does so it may be used as
                ,evidence against him and no Magistrate shall record
                 ;any such confession unless, upon questioning the per-
                 -son making it 1 he has reason to believe that it was
                 made voluntarily; and when he records any confes-
                 '.Sion, he shall make a memorandum at the foot of such
                 record to the following effect : - I have explained to
                 r(name) that he is not bound to make a confession, and
                 ·that, if he does so, any confession he may make may
                  be used in evidence against him, and I believe that
                 rthe confession was voluntarily made. It was taken
                 in my presence, and hearing and was read over to
                 the person making it and admitted by him to be cor-
                 Tect, and it contains a full and true account of the
                :statement ma.de by him-(Signed) ~- B.i 11agistrate. ''

                      If, when a document is tendered in evidence at
                a tri~l purporting to be a confession of the accused,
                it is found to contain the memorandum required by
                section 164 (3) above set out, a presumption arises
                under section 80 of the Evidence Act that all
                -the necessary formalities purporting to have been per-
                formed have in fact been performed, ana the docu-
             Case 1:21-cv-00396-RJL
              SCC Online Web Edition, Copyright ©Document
                                                 2021     20-1 Filed 08/14/21 Page 15 of 23
~«:;~®         Page 14       Friday, August 13, 2021
               Printed For: Mr. Wayne Page
               SCC Online Web Edition: http://www.scconline.com
JONLINE=r'     TruePrint™ source: ILR (Lahore)
True Prinf     -----------------------------------------------------------------------------------------------------------------------------------------------------------
   -




                                             428                                INDIAN LAW. REPORTS.,                                                 [VOL,         VI
                         1925                 ment is admissible in evidence without flll.'ther proofl
              ip ARTAF SINGH
                                              If, however, the said memorandum does not appearl
                           'I).               or is defective the document is inadmissible unles~
                 THE      CROWN.
                                              the defects can be cured by the examination of the
                                              MaO'istrate who recorded it-such examination being
                                                  0                                 '
                                              provided for by section 533, Criminal Procedure·
                                              Code, which runs thus :-Section 533 (1) " If any
                                              Court before which a confession or other statement
                                                            l

                                              of an accused person recorded or purporting to be re-
                                              corded under section 164 or section 364 is tendered"
                                              or has been received in evidence, finds that any of the-
                                              provisions of either of such sections have not been
                                              complied with by the Magistrate recording the state-
                                               ments, it shall take evidence that such person duly
                                               made the statement recorded; and notwithstanding
                                               anything contained in the Indian Evidence Act, 1872,
                                               section 91. Such statement shall be admitted if the·
                                               error has not injured the accused as to his defence·
                                               on the merits.' i
                                                    It is clear that the provisions of section 164 (3)
                                               render it incumbent on a Magistrate who is called on·
                                               to record a confession to explain to the person who·
                                               is to make it that he is not bound to make a confes-
                                               sion at all, and that if he does so it may be used as'
                                               evidence against him. Further the Magistrate should
                                               only record the confession if upon examination of the-
                                               person making it he has reason to believe that it will
                                               be made voluntarily.
                                                     In the present case it has been contended that
                                               the provisions of section 164 (3) have not been com--
                                               plied with in the case of any of the confessions inas-
                                               much as the memorandwn on each does not show that
                                               the explanation referred to above was made to the
                                               person concerned by the Magistrate,, It has also been
                                               urged that the omission to make this explanation is,
              Case 1:21-cv-00396-RJL
                          Web Edition, Copyright ©Document 20-1 Filed 08/14/21 Page 16 of 23
~<C<e®         SCC Online
                Page 15
                                                  2021
                              Friday, August 13, 2021
                Printed For: Mr. Wayne Page
!ONLINE;"       SCC Online Web Edition: http://www.scconline.com
True Prinf"     TruePrint™ source: ILR (Lahore)
                -----------------------------------------------------------------------------------------------------------------------------------------------------------
  -




               S)L ..      VI]                              LAHORE SERIES.                                                         '4:29

               latal and cannot be cured by section 533, Criminal                                                                                      1925
                J'rocedure Code, and finally that the statements of the                                                                      PAR~AP           SINoi:P
                Magistrates do not in fact cure this defect. The con-                                                                                    v.
                                                                                                                                               THE CROWN.
                'fessions of "\Varyam Singh and Bishan Singh were
                recorded by Lala Shankar Das and those of Partap
                Singh and Sumlar Singh by Na,~mb Ali, Qureshi, both
                i1agistrates of the 1st Class. The memorandum or
                certificate at the foot of each of these confessions is
                defective in that while it complies with the provisions
               of section 164 (3) as it stood formerly, it does not
               comply with those of the present section; the explana-
               tion that is now required being absent in the case of
               each. The presumption referred to in section 80 of
               the Indian Evidence Act does not ariEe and it has to
              _be seen whether the def~ts can be cured as prmrided
               for in section 533, Criminal Procedure Code. In
               this connection reliance 1was placed on Farid v. The
               Crown (1) and Criminal Appeal No. 958 of 1924 JJ,[us-
              sammat Rao v. The Crown, as well as certain -de-
              cisions of other High Courts. As remarked in Sarkar
              On Evidence (2nd edition) page 196, the decisions are
              not unanimous as ·to whether a strict compliance with
              the provisions of section 164 is imperative or whether
              all omissions to fulfil the requirements of that section
              are curable under section 533. It may be laid down
              broadly tliat a defect in form is curable and a defect
              in substance is not. If as a matter of fac't the state-
              ment was duly recorded, that is to say, after the re-
              quired explanation had been given, but the Magis-
              trate had failed to embody that fact in the certificate,
              such a defect l\vould be curable,, If the explanation
              had not in fact been made the statement could not be
              held to have been" duly m.ade " and section 533 could
              not be appealed to.
                                               (1) (1921) I. L. IL 2 Ln.h. 325.
~cccc®
!ONLINEf
             Case 1:21-cv-00396-RJL
              SCC Online
               Page 16
                         Web Edition, Copyright ©Document

               Printed For: Mr. Wayne Page
                                                 2021
                             Friday, August 13, 2021
                                                          20-1 Filed 08/14/21 Page 17 of 23

               SCC Online Web Edition: http://www.scconline.com
               TruePrint™ source: ILR (Lahore)
True Prinf
               -----------------------------------------------------------------------------------------------------------------------------------------------------------
  -




                                                 '.430                              INDIAN LAW REPORTS.                                                  [VOL.         I
                             1925                      In Farid v. The Crou:n (1) (a case dealing wit•
                   J'ARTAP SIXGH
                                                  the provisions of section 164: as it stood before thl
                               't'.               Amending Act) the Magistrate who .recorded the corll
                    ·THE CROWN.
                                                  fession had failed to question the accused as UJ
                                                  whether he was making it voluntarily. The memo-!
                                                  randum written before the statement was recorded
                                                  disclosed the fact, and the Magistrate when examined
                                                  as a witness did not say that he had questioned the
                                                  accused on this point. Under section 164 he iwas
                                                  bound to do so, and as he had failed the statement had
                                                  not been ctuly made. It will be seen. therefore, that
                                                  the confession in that case was held inadmissible be-
                                                  cause as a matter of fa.ct, it had not been made as re-
                                                  quired by law.
                                                       In ]fussammat Rao v. The Crown, Criminal
                                                  :A.ppeal No. 958 of 1924, the confession was rejected
                                                  for a similar reason. The document itself was de-
                                                  fective in that it did not contain the statement that
                                                  the accused had been told that she was not bound to
                                                  make n confession and the Magistrate, when examin-
                                                  ed. did not state that he had made the necessarv ex-
                                                                                                   "
                                                  plana.tion to the accused. Here again therefor~ the
                                                  confession had not, as a fact, been " duly made . "
                                                      Khemrin v. The Croil'n (2) was relied on by both
                                                 sides but really supports 1fr. Ram La.l's contention.
                                                 The certificate at the foot of the confession was de-
                                                 fective and complied only with the provisions of see-
                                                 tion 164 before it was amended. The memorandum
                                                 recorded at the head of the confesRion was referred to,
                                                 as well as the statement of the Magistrate made in
                                                 Court_ and it was held that when the statement was
                                                 made the accused fully understood that he was not
                                                 bound to make any confession unless he wished. The
                                                                                                                           - - -- ·- ···-               ··· -    -~-
                                                         (I) (1921) I. L . R. 2 Lah. 325.                         (2) (1924) I. L . R.. 6 Lah . 58.
~cccc®
JON LINE;"
             Case 1:21-cv-00396-RJL
              SCC Online
               Page 17
                         Web Edition, Copyright ©Document

               Printed For: Mr. Wayne Page
                                                 2021
                             Friday, August 13, 2021
                                                          20-1 Filed 08/14/21 Page 18 of 23

               SCC Online Web Edition: http://www.scconline.com
True Prinf     TruePrint™ source: ILR (Lahore)
               -----------------------------------------------------------------------------------------------------------------------------------------------------------
 -




                 loL,-vr]                                    LAHORE SERIES.                                                         431

                '1e'fect ~as thus held to have been cured the confes-                                                                                   1925
                f.,ion having, in fact, been duly made.                                                                                       PARTAP SINGH

                       Bawa Singh v. The Crown (Criminal Appeal 681                                                                                       v.
                                                                                                                                                THE CROWN.
                -of 1924) is to the same effect.
                       l\fr. R.am Lal, however: went further and contend-
                ed tha,t the conj essions of the appellants could be
                proved by the Magistrates' testimony even if the re-
               ,-eords of the said confessions were inadmissible, and
                 that the records of the confessions could be used by
                ·the Magistrates in order to refresh their memories.
                 In support of this contention reference was made to
                .Shere Singh v-. The Empress (1) and ·Bu'ta v. The
                Empress (2)~ These authorities appear to bear out
               -this contention, but having regard to the fact that
               ·in the present case neither of the 11:agistrates lias
                attempted to give detailed evidence of what was ac-
               ·tually stated to him there does not appear any neces-
              ·si ty to discuss the question from that point of view.
                     It remains naw to examine the confessions sepa-
                rately to ascertain if they have been " duly made."
                That of W a.ryam Singh was recorded by Lala Shankar
              JJas. The certificate at the end is as follows:-
                        " I believe that this confession was voluntarily
                            made. It was ta.ken in my presence and
                            hearing and was read over to the person
                            making it, and a.dmitted bv him to be cor-
                            rect, and it contains a full and true ac-
                            count of the statement -made by him."
                    At the head of the confession appears the fol,
              Jc,wing : - ·
                       " y addasht tahqzqat.                 .
                             fVaryam Singh mulzim ko lifrasat police
                               se alaihda karke au.r hathkari u'tarwa
                               !car samjhaya gaya aur hidayat ki gai
                         (1) 21 P. R.. (Cr.) 1881.                                (2) 52 P. R.. (Cr.) 1887.
~cccc®
!ONLINEf
             Case 1:21-cv-00396-RJL
              SCC Online
               Page 18
                         Web Edition, Copyright ©Document

               Printed For: Mr. Wayne Page
                                                 2021
                             Friday, August 13, 2021
                                                          20-1 Filed 08/14/21 Page 19 of 23

               SCC Online Web Edition: http://www.scconline.com
               TruePrint™ source: ILR (Lahore)
True Prinf
               -----------------------------------------------------------------------------------------------------------------------------------------------------------
  -




                                                 43i                                   INDIAN LAW REPORT:::,.                                            [ \"OL.

                            1925                               ki jo biyan, woh kare apni raza wa ragil
                                                                bat aur bila kisi jabr ke kare. A ur nil
                 PARTAI': SINGH
                              v.                               yih ki jo biyan woh hamare rubru batau,
                    THE CROWN.                                 iqbal, karega woh uske barkhilaf istima~
                                                               hoga . . Hamne bar waqt tahrir iqbrzl us
                                                                ko samjha dia hai ki ham magistrate
                                                               ha.in. H amne apna itminan kar lia hai
                                                                ki jo iqbal mulzim likhwaega ·woh apni
                                                                raza w.a raghbat aur bila kisi jabr ya-
                                                               wada najaiz ke likhwaega. JIulzim
                                                                taslim karta hai ki us ke sath na kisi
                                                                qism ka wada kisi ne kia hai aur na
                                                                hi us ko wada muaft diya gaya hai, aur
                                                               na us par kisi qism ka jabr is iqbal ke·
                                                               liye istimal kia gaya hai."
                                                 The confession of Bish.an Singh was recorded by·
                                                 the same Magistrate. The certificate at the end is·
                                                 as follows : -
                                                        " Certified that this confession was voluntarily
                                                            made. It was taken in my presence and
                                                            hearing and was read over and admitted
                                                            correct. It contains a full and true ac-
                                                            count of the statement made by him "
                                                 and at the head of the confession the following ap--
                                                 pears : -
                                                        " Yaddasht tahqiqat.
                                                            Bishan Singh mulzim ko hirasat police se
                                                               ilahda karke aur ha(hkari utarwakar·
                                                               apna itminan km· liya giya hai ke jo·
                                                               iqbal yeh mulzim tahrfr karawega woh
                                                               apni· marzi se aur bila kisi jabar ,zra·
                                                               ikrah ya waJadah ke tahrir karawega
                                                               aur niz yeh ki bar waqt tahrir biyan
                                                               yani iqbal uspar kisi qism ka jabar wa·
                                                              ikrah ya ro' b dab majaiz nahin hai.
                                                               Usko samjhaya gaya hai ki yeh iqbal
~cccc®
!ONLINEf
             Case 1:21-cv-00396-RJL
              SCC Online
               Page 19
                         Web Edition, Copyright ©Document

               Printed For: Mr. Wayne Page
                                                 2021
                             Friday, August 13, 2021
                                                          20-1 Filed 08/14/21 Page 20 of 23

               SCC Online Web Edition: http://www.scconline.com
               TruePrint™ source: ILR (Lahore)
True Prinf
               -----------------------------------------------------------------------------------------------------------------------------------------------------------
  -




                 l)L.     VI]                              LAHORE SERIES.                                                         ~33
                                                                             1925
                               11:ske barkhilaf istimal h,osakega aur niz
                               yeh ki woh apna iqbal magistrate ke P..\RTAP SIXGH
                               ru.bru karane . lag'.a hai.''                  v.
                                                                          THE CROW:i.
              ,In his statement the Magistrate merely support-
              .-ed what appears in the memorandum at the head and
                the certificate at the end of each. From these it
               'f\Vill appear that though each accused was told that
                any confession he might make might be used against
                b.im neither of them had it explained to him that he
                was not bound to make anv      ., confession at all. The
               ,circumstances therefore are not similar to those in
                Khewan v. Tlie Crown (1): and there is no ground for
                the belief that each of the two appellants Waryam
                ·Singh and Bishan Singh was made to understand that
                be was not bound to make a confession unless he
               wished. It is obvious therefore that in the case of
               •each of these persons the provisions of section 164
               were, in 'fact, not compl1ed witli, and that their con-
                iessions are not admissible in evidence.
                      Khan Sahib Sheikh N awab Ali Qu.reshi recorded
                the confession of Partap Singh. It was recorded on
                two days-the 15th and 16th April 1924,. The fol-
                lowing certificate appears at the end of each day's
                record:-
                        " Certified that the above statement of Partap
                            Singh was made voluntarily, and it con-
                            tains a full account of what he stared,
                            and it was read over and admitted correct
                            by him."
                At the head of the record of the 15th April
               1924 appears the following memorandum:-
                        " Yaddasht tahqiqat.
                            Jif1.tsammi Partap Singh m_ulzim ko hirasat
                               police se alehda karke aur uski hath-
                                                   (1) (1924) I. L. R. 6 Lah. 58.
~cccc®
JON LINE;"
             Case 1:21-cv-00396-RJL
              SCC Online
               Page 20
                         Web Edition, Copyright ©Document

               Printed For: Mr. Wayne Page
                                                 2021
                             Friday, August 13, 2021
                                                          20-1 Filed 08/14/21 Page 21 of 23

               SCC Online Web Edition: http://www.scconline.com
True Prinf     TruePrint™ source: ILR (Lahore)
               -----------------------------------------------------------------------------------------------------------------------------------------------------------
 -




                                                ~34                                 LVDIA.i.~ LAW REPORTS.                                                [voL .. '9
                            1925                 kari utarwakar yeh 5fl,mjhaya gia, kJ
                                                 jo iqbal woh hamare rubru bahaisiyal
                 PARTAP SINGH
                      ,v.                       ,.Jlagistrate karega wok uske khilaf ist~
                  THE CROWN.                     mal hosakega, aur niz jo jo kuchh woll
                                                likhwana chahta hai, ii.Joh sahi sahi likh-
                                                wade. Qabal-az-tahrir biyan iqbal ham
                                                ne apna itminan kar liya h,ai ki jo biyan
                                                m-ulzim kareqa woh bila kisi jabar wa
                                                ikrah ya dhokha ke lwga. Niz yeh ke
                                                bar-waqt tahrir iqbal mulzim par kisi
                                               qism ke roi b ya dab najaiz tari nahin
                                               tka."
                               while the following memorandum was made at the-
                              head of the statement recorded on the 16th April:-
                                      " y aadasht tahqiqat.
                                           illusammi Partap Sin,gh ko kirasat polfoe
                                               se alehda kar ke aur uski hathkari utar-
                                              waka r yeli samjhaya gia keh jo iqbal
                                              wok hamare rubaru ba haisiat magis-
                                              trate karega woh uske kkilaf istimal ho
                                              sakega au,r niz yek keh jo kuchk woh-
                                              likhwana chahta hai woh sahi sahi likh-
                                             wa de. Qabal az tahrir iqbal liam ne
                                             apna itminan kar liya hai kek jo biyan
                                             mulzim karega woh bila jabar wa ikra.h
                                             ya dhoka ke hoga. Niz yeh keh bar waqt
                                             tahrir iqbal mulzim par kisi kism ka
                                             ro' b dab najaiz nahin tha.''
                             The same Magistrate recorded the confess.ibn of
                             Sundar Singh and in his case also the statement was
                             recorded on two days, 1:,iz., the 12\tr and 13th of l\1ay
                            1924. The certificate at the end of each day' s pro-
                            ceedings is :.-
                                    I believe that confession was voluntarily made~
                                         It was taken in my presence and hearin~
~cccc®
!ONLINEf
             Case 1:21-cv-00396-RJL
              SCC Online
               Page 21
                         Web Edition, Copyright ©Document

               Printed For: Mr. Wayne Page
                                                 2021
                             Friday, August 13, 2021
                                                          20-1 Filed 08/14/21 Page 22 of 23

               SCC Online Web Edition: http://www.scconline.com
               TruePrint™ source: ILR (Lahore)
True Prinf
               -----------------------------------------------------------------------------------------------------------------------------------------------------------
  -




                                                          LAHORE SERIES.                                                         435

                          and rwas read over to the person making it,     192-5
                          and admitted by him to be correct, and PARTAP S1GNH
                          it contains a full and true account of the       'V.
                                                  .
                          st a t ement ma de by h 1m.                 TBE   0ROWN.-

              '.There is also a memorandum at the head of each
               day's proceedings-that on the 12th being:-
                      " Yaddasht tahqiqat.
                          Sundar Singh ki hathka.ri utari gai.
                             A ur usk? kirasa.t police se a.zad kiya
                            gaya. ~Mulzim ko samjhaya gaya keh
                            jo iqbal wok mere rubru ba hisiat magis-
                            trate karega woh -us ke kkilaf shahadat
                            men istimal ho sakega. Niz yeh kek main
                            ne tasalli kar li hai keh mulzim biy_an
                            khud bila jabar-o-ikrah wa dhoka ke de
                            raha hai aur yeh bhi itminan ka'r liya hai
                            keh us par kisi qism ka ro' b-o-dab na-
                            jaiz ba.waqt tahrir biyan na tha. ' '
              '.And on the 13th--
                     ." Yaddasht tahqiqat.
                         J1ulzam ko hirasat police se azad kiya-
                            gaya aur us lei hatlikar'i utari gai. Mul-
                           :zim ko yih bhi samjhaya gaya keh jo
                            iqbal keh woli mere rubru ba haisiat
                           magistrate karega wok us ke kliilaf
                           shahadat men istimal ho sakega. Niz
                           bar waqt tahrir biyan m_ain ne itminan
                           kar liya hai keh mulzam par kisi qism
                           kri 'ro' b-o-dab najaiz na tha our ket mul--
                           :zam ne biyan khud bila jabr wa ikrah
                           wa_ dkokha ke   • diya hai.''
             In his statement Sh..e ikh Nawali Ali has endors_ed
             the assertions made in the memorandums and certifi-
             cates in the case of each of the appellants and has·
             Case 1:21-cv-00396-RJL
                         Web Edition, Copyright ©Document 20-1 Filed 08/14/21 Page 23 of 23
~~(V®         SCC Online
               Page 22
                                                 2021
                             Friday, August 13, 2021
               Printed For: Mr. Wayne Page
/ONLINE;,'     SCC Online Web Edition: http://www.scconline.com
True Prinf     TruePrint™ source: ILR (Lahore)
               -----------------------------------------------------------------------------------------------------------------------------------------------------------
 -




                                                  136                                IXDIAN LAW REPORTS.

                        1925    further stated that be " took all the precautions prea
                        - SINGH cribed in the Criminal Procedure Code for recordirl
                   P.ARTAP
                                -v.              the statements of the accused.'' The memorandu•
                     Tm: C1towN.                 at the head is in each case fuller than in the case~
                                                 of the other vwo appellants but here again the cir-i
                                                 cum.stances differ from those in Khema v. Cro1.l'n (1).
                                                 The records of the confession do not show that the
                                                appell~ts had it explained to them that they were
                                                not bound to make a confession unless they wished,
                                                and the Magistrate's statement does not contain any
                                                allegation that he did, in fact, explain this to them.
                                                     The assertion that he took all the precautions pres-
                                                cribed by the Criminal Procedure Code is far too
                                                vague to enable it to be held that this important re-
                                                quirement was indeed ca.rried out. That the records
                                                of confession do not conform to the requirements o'f
                                                section 164, Criminal Procedure Code, is apparent.
                                                     We are thus constrained to hold that these confes-
                                                sions were also inadmissible. There is thus no corro-
                                                boration of the approver's evidence and we must there-
                                                fore accept the appeals and setting aside ~he convic-
                                                tions and sentences direct that the appellants be re-
                                                leased forthwith,
                                                     N. F. E.
                                                                                                                                 Appeals accepted.


                                                                                 (1) (1924) I. L. R. 6 Lah . 58.
